 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JAMES PEACOCK,                                  No. 2:17-cv-01940 TLN KJN
12                       Petitioner,
13            v.                                         FINDINGS & RECOMMENDATIONS
14       JOEL MARTINEZ, Warden,
15                       Respondent.
16

17   I. Introduction

18           Petitioner is a state prisoner, proceeding with counsel, with an application for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. He challenges his 2011 convictions for burglary,

20   petty theft, assault with a firearm, assault with a knife, and possession of a firearm by a felon.

21   Petitioner was sentenced to a total of thirty-one years, four months in state prison. Petitioner

22   asserts a total of two claims in violation of his federal constitutional rights. After careful review

23   of the record, this court concludes that the petition should be denied.

24   II. Procedural History

25           On October 11, 2011, a jury found petitioner guilty of the following crimes and related

26   allegations: first degree burglary (Cal. Pen. Code1 § 459(a)) and found true the personal use of a

27
     1
      In the procedural history recitation, all further statutory references are to the California Penal
28   Code unless otherwise noted.
                                                          1
 1   firearm (§ 12022.5(a)(1)) and personal infliction of great bodily injury (§ 12022.7(a)); petty theft

 2   (§ 484); assault with a firearm (§ 245(a)(2)) and found true the personal use of a firearm

 3   (§ 12022.5(a)(1)) and personal infliction of great bodily injury (§ 12022.7(a)); assault with a

 4   deadly weapon, to wit: a knife (§ 245(a)(1)) and further found true the personal infliction of great

 5   bodily injury (§ 12022.7(a)); and possession of a firearm by a felon (§ 12021(a)(1)).

 6   Additionally, the jury found petitioner not guilty of robbery and conspiracy to commit robbery.

 7   (1 CT 51-57; see also 2 CT 353-56.)2 On December 9, 2011, petitioner was sentenced to a total

 8   of thirty-one years, four months in state prison. (1 CT 98-99.)

 9          Petitioner appealed the conviction to the California Court of Appeal, Third Appellate

10   District. (LD 1-3.) The Court of Appeal modified petitioner’s sentence to correct a Section 654

11   sentencing error, but otherwise affirmed the convictions on April 18, 2016. (LD 4.)

12          Petitioner filed a petition for review in the California Supreme Court (LD 5), which was

13   denied on June 29, 2016. (LD 6.)

14          Petitioner filed the instant petition on September 18, 2017. (ECF No. 1.) Respondent

15   answered on December 19, 2017. (ECF No. 11.) Thereafter, respondent lodged the record with

16   this court on January 4, 2018. (ECF No. 12.) Petitioner filed a traverse on February 15, 2018.

17   (ECF No. 19.)

18   III. Facts3

19          In its unpublished memorandum and opinion affirming petitioner’s judgment of

20   conviction on appeal, the California Court of Appeal for the Third Appellate District provided the
21   following factual summary:

22

23

24
     2
      “CT” refers to the Clerk’s Transcript on Appeal; “RT” refers to the Reporter’s Transcript on
25   Appeal; “LD” refers to a document lodged with this court.
26   3
       The facts are taken from the opinion of the California Court of Appeal for the Third Appellate
27   District in People v. Peacock, No. C070068, April 18, 2016, a copy of which was lodged by
     respondent as Document 4.
28
                                                        2
 1

 2   Prosecution Evidence
 3   At trial, the victim [Robert Hill] testified he managed a storage
     company and lived in an apartment above the business. Fox was the
 4   victim's methamphetamine supplier.[3] The victim also testified that
     prior to the day on which the charged crimes occurred, he sent Fox a
 5   text message in which he had offered to pay her money if she
     performed oral sex on him. Fox replied, “[O]kay,” but never showed
 6   up and one to two weeks went by before the victim saw her next.
 7   Around 8:00 p.m. on November 18, 2010, the victim received a text
     message from Fox. The text indicated she was getting off the freeway
 8   near his home, about five minutes away. He was a little surprised to
     hear from her. He had not invited Fox to visit that night and she had
 9   not asked to visit. When she arrived, he let her vehicle in through the
     facility gate and met her outside his garage door. He looked into her
10   vehicle and did not see anyone else inside. Fox carried a backpack
     with her. Fox asked the victim if he would like to smoke
11   methamphetamine with her and she also said she needed to charge
     her cell phone. The two walked up the stairway in the garage and
12   entered the victim's apartment.
13   While Fox was seated in the victim's living room, she was looking at
     her cell phone and possibly pushing buttons. She asked the victim to
14   clean his pipe, and he went into the kitchen and then the bedroom to
     do so. Fox told him she had to get something out of her car. As the
15   victim was drying the pipe with a blow-dryer in his bedroom, he was
     surprised to see a man, later identified as defendant, masked by a red
16   bandana, appear in the bedroom doorway, pointing a gun at the
     victim's head. Using the victim's first name, defendant ordered the
17   victim to lay face down on his bed with his hands behind his back.
     Defendant threatened to “blow [the victim's] fucking head off” if he
18   did not comply. As the victim laid down on the bed, defendant asked
     whom the victim had disrespected, then asked, “‘Who is the girl that
19   came here tonight?’” The victim replied that it was Fox, and
     defendant said, “‘That's who you disrespected.’” Defendant
20   repeatedly threatened to “blow [the victim's] fucking head off,” and
     the victim felt the gun press against his head.
21
     At some point, defendant climbed on the victim's back. From this
22   position, defendant beat the victim on the back of the head with an
     object.
23
     The victim could hear Fox walking around the bedroom, rummaging
24   through drawers. He also heard her doing the same thing briefly in
     the living room. Fox went from one dresser to another in the
25   bedroom. The victim asked Fox what was going on. She commented
     about the victim having offered her money to perform oral sex upon
26   him. She was “pissed off” about that, but had not previously said
     anything to the victim about it. At the time she made that comment,
27   she was going through the dresser drawers. Fox grabbed the victim
     by the hair, lifted his face up and sprayed him in the eyes with mace
28   or pepper spray. She then started “beating down on” the victim's face
                                          3
 1   with her fist. At some point, the victim lost consciousness. The
     victim testified, “I think I got knocked out pretty quick....” When
 2   asked whether he had been “knocked out” before or after he was
     maced, the victim indicated he had been going in and out of
 3   consciousness and thought that after he was maced, he was “knocked
     out again or something.”
 4
     When the victim regained consciousness, he charged defendant, who
 5   was blocking the bedroom doorway. The victim said there was a
     “massive struggle” to get out of the house. At the time of the struggle,
 6   the victim was “half unconscious.” He did not recall seeing Fox at
     that time. The victim ran down the stairs, but the garage door had
 7   been barred by a rod, he described as a stiff piece of wire that was
     half the size of a pinky finger tip in diameter, bent in a U-shape. He
 8   had previously fashioned this rod to lock the garage door, but did not
     remember closing the garage door when Fox came in. He had to stop
 9   to remove the rod. As the victim lifted the garage door, he was struck
     on the head from behind with a hard object and his knees went weak,
10   but he was able to escape. He ran to a gym located across the street
     and collapsed in its doorway. He then noticed for the first time that
11   he was bleeding, with blood pouring out of his stomach. He thought
     he had been shot because he had seen a gun, but had not seen a knife
12   and did not recall being stabbed. He did not remember being struck
     in the abdomen area. The gym staff called 911. While waiting for the
13   ambulance, the victim slipped in and out of consciousness.

14   A stipulation was read to the jury that the victim “was transported to
     [the hospital] where he was treated for a stab wound to his abdomen.
15   [He] suffered and was treated for injuries to his colon and a lung
     [due] to the stabbing. [He] also received sutures to his face and right
16   hand due to lacerations. [He] did not receive treatment for any
     injuries to his eyes. [He] remained in the hospital for 6 days prior to
17   release.” There was no mention of blunt force injuries in the
     stipulation.
18
     Upon returning home, the victim discovered his laptop, cell phone,
19   and banking bag were missing.

20   The jury was shown recordings from surveillance video at the storage
     unit. The recordings showed: A dark SUV arrived at 8:10 p.m. and
21   entered the gate at 8:12 p.m.; Fox entered through the garage at 8:13
     p.m.; the garage door reopened and a male subject entered at 8:18
22   p.m.; the garage door reopened and the victim ran out at 8:23 p.m.; a
     few seconds later the male subject exited and ran towards the main
23   gate but then turned and walked back, reentered the garage at 8:24
     p.m., then exited again holding what appeared to be a handgun; Fox
24   ran from the garage holding the backpack at 8:24 p.m.; and the SUV
     left at 8:25 p.m.
25
     Cell phone records showed calls and texts from Fox's phone. About
26   a minute before the male entered the victim's apartment, a text was
     sent from Fox's phone to defendant's phone which read, “Win i tex u
27   ur gona hav to rush the door as soon as i open it.” Both phones were
     “pinging” off the same cell tower about a half-mile from the crime
28   scene.
                                         4
 1   At 8:49 p.m., about half an hour after the assault, a text was sent from
     Fox's phone to a different number stating, “Im going to prison babe
 2   im scard.” Between 8:53 p.m. and 12:47 a.m., Fox texted a different
     number: “I need u to get me now plz i fuked up” and “[i]ts 911 for
 3   real.” A responding text said, “Baby im all the way in l.a visiting my
     moms julia.” Another text from Fox's phone said: “Omg i think i
 4   killed him.” The response asked who and if everything was okay.
     Fox texted, “No no its not.” Her correspondent advised, “Okay wipe
 5   the place dwn an get out mama.” Fox replied, “Its to late for dat im
     out.” Her correspondent then said, “Man its never to late to clean
 6   away evidence.” Fox said, “Yea it is win muther fkr leakn every were
     runing down street scream n n he no my name.” This prompted a
 7   query, “Jesus christ why you hit him in the head.”[4] Fox replied, “I
     stabbed him several times.” Her correspondent responded, “Dam
 8   thats wut he get for putn his hands on u lol karma.” Fox reported it
     happened “at his business” and “[t]here were cameras,” and “[i]t
 9   went realy bad im tryn to tell u.” Her friend asked why it went bad.
     She replied, “Does it realy matter i gota go.” In the days after the
10   assault, a number of calls were made from defendant's phone to Fox's
     phone.
11
     Defense Evidence
12
     Fox testified. She denied sending the text message “‘OMG, I think I
13   killed him.’” She admitted she sent the text message, “‘I stabbed him
     several times'” but claimed it was a typographical error, and she
14   meant to text, “J stabbed him several times,” referring to defendant
     James Peacock. Fox admitted sending text messages to friends about
15   going to prison and “fuck[ing] up really bad” but claimed they were
     prompted by her fear that she would go to prison for not calling 911.
16
     Fox testified that she had known the victim for about four years and
17   had worked odd jobs at his storage facility. He had talked about
     making her assistant manager. Fox supported herself by selling
18   methamphetamine and had previously sold the drug to the victim.
     Fox and defendant were “associates” who had known each other
19   since childhood and at one time had a sexual relationship.

20   Fox testified that on the night in question, defendant gave her a ride
     to visit a friend in jail, but when they arrived she was unable to visit
21   because all of the visiting appointments had been booked. While she
     was at the jail, she called the victim, who wanted her to bring him
22   methamphetamine and talk about her employment situation.
     Defendant agreed to take her there but asked her to drive because he
23   was not feeling well. At the victim's apartment, Fox got a weird vibe
     from the victim, who had previously asked her for sexual favors and
24   to move in with him. The victim pulled out a pipe but she asked him
     to clean it because it was dirty. As he cleaned the pipe in the kitchen,
25   he leered at her and made sexual comments about a “blow job.” She
     testified that she went into the victim's stepson's bedroom to look for
26   a cigarette lighter and texted defendant because she was concerned
     about the victim's behavior which had escalated to attempts to “grab
27   on me and stuff.” Fox said this was the text message in which she
     mentioned rushing the door, and she was referencing the garage door
28   in the event she had to flee the apartment. She said she wanted
                                         5
 1   defendant there to protect her if the victim chased her outside.

 2   Fox testified that the victim “started grabbing on my, my butt and
     trying to grab my crotch from behind.” She spun and tried to push
 3   him away, but he got more aggressive. She tried to “mace” him with
     pepper spray but it bounced off his eyeglasses and just made him
 4   mad. He pushed her on the bed, grabbed at her breasts, and tried to
     undo her pants. She used her knee as leverage trying to push him
 5   back, and she hit him in the face with her left hand to knock the
     glasses off his face. He stumbled back. She maced him. He called her
 6   a “stupid fucking bitch.” She ran down the stairs and opened the
     garage door. Defendant was standing there with a gun in his hand.
 7   She had not known he had a gun with him. Defendant ran up the
     stairs. Fox stood frozen. She heard the victim screaming. She ran
 8   upstairs and saw defendant holding the victim face down on the bed.
     Defendant asked her what had happened, and she said the victim tried
 9   to rape her. Defendant commanded the victim to utter the name of
     the woman he had disrespected. Fox said she did not call 911 because
10   she was afraid defendant would do something to her, or she might
     get in trouble because she was there to sell drugs, and she did not
11   want to lose her children.

12   Fox said she went into the downstairs office to look for the manual
     override switch to open the main gate. She found the switch but,
13   before she could push it, she heard “really horrible, horrible
     screaming,” and saw defendant come downstairs with his gun in one
14   hand and a knife in his other hand. There was “blood all over.” She
     knew defendant always carried a knife but had not seen it that
15   evening. She denied ever handling that type of knife. As defendant
     came downstairs, he told her to go get the victim. She was
16   dumbfounded. Defendant ran after the victim. Fox ran to the truck
     but then returned upstairs to retrieve her backpack. She removed a
17   PlayStation from the backpack and left it there. She returned to their
     vehicle. She testified that the backpack did not contain any of the
18   victim's property when she left. Defendant drove them away from the
     scene. Defendant asked Fox if the victim knew defendant's name;
19   Fox said no.

20   Fox testified that defendant took her to his friend's home. When
     defendant left the truck to see if his friend was home, Fox used her
21   phone to try to get help but no one believed her. At the friend's home,
     defendant said he needed Fox's phone and took it for a couple of
22   minutes. Fox made up an excuse about a drug transaction and went
     home by herself.
23
     Fox denied ever talking to defendant about assaulting or stealing
24   anything from the victim.

25   Defendant presented an alibi defense. He testified he was never at the
     crime scene. He had a day job installing alarm systems and had a
26   part-time business as a tattoo artist. At the time of the charged crimes,
     he was doing a tattoo at a “tattoo party” in the apartment of client
27   Heather Shamblin.

28   Defendant testified Fox was an “old acquaintance” he rarely saw. He
                                         6
 1                 once helped her find a place to stay when she was having problems
                   with drugs and had her children taken away from her. On the
 2                 afternoon of November 18th, she phoned him and said she knew
                   someone who wanted a tattoo. She called back ten minutes later and
 3                 asked defendant to give her a ride to the jail. Around 3:00 or 4:00
                   p.m., he picked her up in the vicinity of Fulton and Edison, drove her
 4                 to the jail, let her borrow his cell phone, dropped her off at the jail,
                   and drove to his home, forgetting Fox had his cell phone.
 5
                   Defendant testified he was not driving his “Ford Chevy Blazer” that
 6                 day, because it had been in an accident on November 4th. The SUV
                   was drivable, but he rarely drove it. On the day in question, he was
 7                 driving a Honda car borrowed from his cousin/roommate. When he
                   got home after dropping off Fox at the jail, his SUV was missing. He
 8                 did not file a police report, thinking someone may have taken it to a
                   mechanic for him. Yet he acknowledged he was upset about his
 9                 missing vehicle, as attested by his wife Brandi Marcum, who was his
                   girlfriend at the time. He and Brandi drove the Honda to Shamblin's
10                 apartment. He did not pay attention to the clock. Defendant spent
                   time discussing and drawing the design of the tattoo and checking
11                 the Honda for his cell phone, which was missing. He used Brandi's
                   phone to call his own but heard no ringing. It was dark outside when
12                 he started tattooing. It took a long time, longer than it would have in
                   his shop. During the tattooing, he took two or three breaks, went
13                 outside, smoked cigarettes, and relaxed his hands. After completing
                   the tattoo, defendant and Brandi went to a friend's home, smoked
14                 marijuana, left about a half hour later and went home. Defendant
                   could not sleep because his stomach was bothering him. Days later,
15                 defendant's SUV reappeared at his house. He said his phone and
                   another phone, which he was unfamiliar with, were inside of the
16                 SUV.

17                 Shamblin testified she did not know defendant or his girlfriend
                   personally but hired him as a tattoo artist. He arrived in a Honda just
18                 before dark on November 18, 2010, between 5:30 p.m. and 7:00 p.m.
                   They discussed and he drew the design for the tattoo, which took
19                 about an hour and a half. They took a cigarette break, and Shamblin
                   prepared something for her son to eat. Defendant then did the tattoo,
20                 which took about three or four hours, stopping once for a five or ten
                   minute cigarette break. Defendant was at Shamblin's home for about
21                 six hours total and left around midnight, give or take 20 minutes.

22                 Brandi Marcum testified in sync with defendant's testimony. She said
                   they left their home around 4:30 p.m. and arrived at Shamblin's
23                 apartment around 5:30 or 6:00 p.m. Defendant did not leave the
                   apartment complex but did step outside a couple of times for
24                 cigarettes. A tattoo like that would probably take about two hours,
                   but it was really hectic in the home, with people stopping by. Marcum
25                 and defendant left Shamblin's apartment around 11:00 or 11:30 p.m.,
                   went to a friend's house for about 20 minutes, and then went home.
26                 They went to bed, but defendant got up and left the bedroom. She fell
                   asleep.
27

28   People v. Peacock, 2016 WL 1585641 at *1-5 (Apr. 18, 2016), fns. omitted.
                                                       7
 1    IV. Standards for a Writ of Habeas Corpus

 2          An application for a writ of habeas corpus by a person in custody under a judgment of a

 3   state court can be granted only for violations of the Constitution or laws of the United States. 28

 4   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or

 5   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502

 6   U.S. 62, 67-68 (1991).

 7          Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas

 8   corpus relief:

 9                    An application for a writ of habeas corpus on behalf of a person in
                      custody pursuant to the judgment of a State court shall not be granted
10                    with respect to any claim that was adjudicated on the merits in State
                      court proceedings unless the adjudication of the claim -
11
                             (1) resulted in a decision that was contrary to, or involved an
12                    unreasonable application of, clearly established Federal law, as
                      determined by the Supreme Court of the United States; or
13
                              (2) resulted in a decision that was based on an unreasonable
14                    determination of the facts in light of the evidence presented in the
                      State court proceeding.
15

16   28 U.S.C. § 2254(d).

17          For purposes of applying § 2254(d)(1), “clearly established federal law” consists of

18   holdings of the United States Supreme Court at the time of the last reasoned state court decision.

19   Thompson v. Runnels, 705 F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, 132 S. Ct.

20   38, 44-45 (2011)); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011) (citing Williams v.
21   Taylor, 529 U.S. 362, 412 (2000)). Circuit court precedent “may be persuasive in determining

22   what law is clearly established and whether a state court applied that law unreasonably.” Stanley,

23   633 F.3d at 859 (quoting Maxwell v. Roe, 606 F.3d 561, 567 (9th Cir. 2010)). However, circuit

24   precedent may not be “used to refine or sharpen a general principle of Supreme Court

25   jurisprudence into a specific legal rule that th[e] [Supreme] Court has not announced.” Marshall

26   v. Rodgers, 569 U.S. 58, 64 (2013) (citing Parker v. Matthews, 132 S. Ct. 2148, 2155 (2012) (per
27   curiam)). Nor may it be used to “determine whether a particular rule of law is so widely accepted

28   among the Federal Circuits that it would, if presented to th[e] [Supreme] Court, be accepted as
                                                         8
 1   correct.” Id. Further, where courts of appeals have diverged in their treatment of an issue, it

 2   cannot be said that there is “clearly established Federal law” governing that issue. Carey v.

 3   Musladin, 549 U.S. 70, 77 (2006).

 4          A state court decision is “contrary to” clearly established federal law if it applies a rule

 5   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court

 6   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003).

 7   Under the “unreasonable application” clause of § 2254(d)(1), a federal habeas court may grant the

 8   writ if the state court identifies the correct governing legal principle from the Supreme Court’s

 9   decisions, but unreasonably applies that principle to the facts of the prisoner’s case. 4 Lockyer v.

10   Andrade, 538 U.S. 63, 75 (2003); Williams v. Taylor, 529 U.S. at 413; Chia v. Cambra, 360 F.3d

11   997, 1002 (9th Cir. 2004). In this regard, a federal habeas court “may not issue the writ simply

12   because that court concludes in its independent judgment that the relevant state-court decision

13   applied clearly established federal law erroneously or incorrectly. Rather, that application must

14   also be unreasonable.” Williams v. Taylor, 529 U.S. at 411. See also Schriro v. Landrigan, 550

15   U.S. 465, 473 (2007); Lockyer, 538 U.S. at 75 (it is “not enough that a federal habeas court, in its

16   ‘independent review of the legal question,’ is left with a ‘“firm conviction”’ that the state court

17   was ‘“erroneous”’”). “A state court’s determination that a claim lacks merit precludes federal

18   habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

19   decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541

20   U.S. 652, 664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal
21   court, a state prisoner must show that the state court’s ruling on the claim being presented in

22   federal court was so lacking in justification that there was an error well understood and

23   comprehended in existing law beyond any possibility for fair-minded disagreement.” Richter,

24   562 U.S. at 103.

25          If the state court’s decision does not meet the criteria set forth in § 2254(d), a reviewing

26   4
        Under § 2254(d)(2), a state court decision based on a factual determination is not to be
27   overturned on factual grounds unless it is “objectively unreasonable in light of the evidence
     presented in the state court proceeding.” Stanley, 633 F.3d at 859 (quoting Davis v. Woodford,
28   384 F.3d 628, 638 (9th Cir. 2004)).
                                                        9
 1   court must conduct a de novo review of a habeas petitioner’s claims. Delgadillo v. Woodford,

 2   527 F.3d 919, 925 (9th Cir. 2008); see also Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008)

 3   (en banc) (“[I]t is now clear both that we may not grant habeas relief simply because of

 4   § 2254(d)(1) error and that, if there is such error, we must decide the habeas petition by

 5   considering de novo the constitutional issues raised”).

 6          The court looks to the last reasoned state court decision as the basis for the state court

 7   judgment. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

 8   If the last reasoned state court decision adopts or substantially incorporates the reasoning from a

 9   previous state court decision, this court may consider both decisions to ascertain the reasoning of

10   the last decision. Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir. 2007) (en banc). “When a

11   federal claim has been presented to a state court and the state court has denied relief, it may be

12   presumed that the state court adjudicated the claim on the merits in the absence of any indication

13   or state-law procedural principles to the contrary.” Richter, 562 U.S. at 99. This presumption

14   may be overcome by a showing “there is reason to think some other explanation for the state

15   court’s decision is more likely.” Id. at 99-100 (citing Ylst v. Nunnemaker, 501 U.S. 797, 803

16   (1991)). Similarly, when a state court decision on petitioner’s claims rejects some claims but

17   does not expressly address a federal claim, a federal habeas court must presume, subject to

18   rebuttal, that the federal claim was adjudicated on the merits. Johnson v. Williams, 568 U.S. 289,

19   298 (2013) (citing Richter, 562 U.S. at 98). If a state court fails to adjudicate a component of the

20   petitioner’s federal claim, the component is reviewed de novo in federal court. Wiggins v. Smith,
21   539 U.S. 510, 534 (2003).

22          Where the state court reaches a decision on the merits but provides no reasoning to

23   support its conclusion, a federal habeas court independently reviews the record to determine

24   whether habeas corpus relief is available under § 2254(d). Stanley, 633 F.3d at 860; Himes v.

25   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). “Independent review of the record is not de novo

26   review of the constitutional issue, but rather, the only method by which we can determine whether
27   a silent state court decision is objectively unreasonable.” Himes, 336 F.3d at 853. Where no

28   reasoned decision is available, the habeas petitioner still has the burden of “showing there was no
                                                       10
 1   reasonable basis for the state court to deny relief.” Richter, 562 U.S. at 98.

 2          A summary denial is presumed to be a denial on the merits of the petitioner’s claims.

 3   Stancle v. Clay, 692 F.3d 948, 957 & n.3 (9th Cir. 2012). While the federal court cannot analyze

 4   just what the state court did when it issued a summary denial, the federal court must review the

 5   state court record to determine whether there was any “reasonable basis for the state court to deny

 6   relief.” Richter, 562 U.S. at 98. This court “must determine what arguments or theories . . . could

 7   have supported the state court’s decision; and then it must ask whether it is possible fairminded

 8   jurists could disagree that those arguments or theories are inconsistent with the holding in a prior

 9   decision of [the Supreme] Court.” Id. at 101. The petitioner bears “the burden to demonstrate

10   that ‘there was no reasonable basis for the state court to deny relief.’” Walker v. Martel, 709 F.3d

11   925, 939 (9th Cir. 2013) (quoting Richter, 562 U.S. at 98).

12          When it is clear, however, that a state court has not reached the merits of a petitioner’s

13   claim, the deferential standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal

14   habeas court must review the claim de novo. Stanley, 633 F.3d at 860; Reynoso v. Giurbino, 462

15   F.3d 1099, 1109 (9th Cir. 2006).

16   V. Petitioner’s Claims

17          A. The Sufficiency of the Evidence

18          Petitioner claims the evidence was insufficient to support his convictions for personally

19   inflicting great bodily injury and for petty theft. (ECF No. 1-1 at 17-26; ECF No. 19 at 6-13.)

20   Respondent contends the state court reasonably determined there was sufficient evidence to
21   support both convictions. (ECF No. 11 at 15-20.)

22          The last reasoned rejection of petitioner’s claim is the decision of the California Court of

23   Appeal for the Third Appellate District on petitioner’s direct appeal. The state court addressed

24   this claim as follows:

25                  I. Sufficiency of Evidence
26                  Defendant argues the evidence was insufficient to prove he (1)
                    personally inflicted great bodily injury (GBI) or (2) perpetrated or
27                  aided and abetted petty theft. We disagree.
28                  “‘The standard of appellate review for determining sufficiency of the
                                                      11
 1   evidence is settled. “On appeal we review the whole record in the
     light most favorable to the judgment to determine whether it
 2   discloses substantial evidence....’”” (People v. Howard (2010) 51
     Cal.4th 15, 33.) “Under the substantial evidence rule, we must
 3   presume in support of the judgment the existence of every fact that
     the trier of fact could reasonably have deduced from the evidence.
 4   [Citation.] Thus, if the circumstances reasonably justify the trier of
     fact's findings, the opinion of the reviewing court that the
 5   circumstances might also reasonably be reconciled with a contrary
     finding does not warrant reversal of the judgment.” (People v.
 6   Medina (2009) 46 Cal.4th 913, 924, fn. 2.)

 7   A. Personal Infliction of GBI

 8   Defendant argues the only injuries qualifying for the GBI
     enhancement (§ 12022.78) were the stab wounds, and there was no
 9   evidence he inflicted any of the stab wounds, all of which were
     inflicted by Fox. However, the stab wounds were not the only
10   injuries. Defendant personally beat the victim on the head with a gun,
     and the victim lost consciousness, even before Fox stabbed the
11   victim. The loss of consciousness supports the section 12022.7
     finding against defendant.[9]
12
     The trial court instructed the jury that great bodily injury means
13   “significant or substantial physical injury. It is an injury that is
     greater than minor or moderate harm.” This instruction was correct.
14   (§ 12022.7, subd. (f), fn. 8, ante; CALCRIM No. 3160; People v.
     Cross (2008) 45 Cal.4th 58, 63 (Cross).)
15
     Whether harm amounts to GBI is a question of fact for the jury.
16   (Cross, supra, 45 Cal.4th at p. 64 [pregnancy without medical
     complications that results from unlawful but nonforcible sexual
17   conduct with a minor can support a GBI finding].) GBI is a
     substantial injury beyond that inherent in the offense, but “to be
18   significant or substantial the injury need not be so grave as to cause
     the victim ‘“permanent,” “prolonged,” or “protracted”’ bodily
19   damage.” (Ibid.)

20   GBI under section 12022.7 is “‘“essentially equivalent”’” to “serious
     bodily injury” under the felony battery statute (§ 243, subds. (d),
21   (f)(4)10), which specifies “loss of consciousness” as an example of
     serious bodily injury. (People v. Wade (2012) 204 Cal.App.4th 1142,
22   1149–1150, citing People v. Burroughs (1984) 35 Cal.3d 824, 831,
     overruled on another ground in People v. Blakely (2000) 23 Cal.4th
23   82, 89.) In Wade, the defendant choked his girlfriend with so much
     pressure that she blacked out. (Wade, at p. 1146.) She did not know
24   for how long she was unconscious. (Ibid.) Her daughter came to the
     victim's room, and they yelled at the defendant until he left. (Id. at
25   pp. 1146–1147.) The victim had bruises on her neck for a week, but
     the choking did not impair her neck mobility, and she did not seek
26   medical treatment. (Id. at p. 1147.) The Wade court upheld the felony
     battery conviction, rejecting the defendant's argument that medical
27   treatment was essential to a finding of serious bodily injury. (Id. at
     pp. 1147–1150.)
28
                                       12
 1   Here, defendant acknowledges there was evidence that his beating of
     the victim's head with the gun caused the victim to lose
 2   consciousness. The severity of this injury is apparent in that the
     victim's unconsciousness was so deep that he was unaware he was
 3   being stabbed with a knife.

 4   Defendant argues the loss of consciousness was not of sufficient
     duration to constitute GBI. He notes section 12022.7, as initially
 5   enacted (Stats. 1976, ch. 1139, § 306), listed examples of GBI,
     including “‘“[p]rolonged loss of consciousness.”’” Defendant quotes
 6   from People v. Nava (1989) 207 Cal.App.3d 1490, that GBI “must
     be a significant and substantial injury as contrasted with injuries that
 7   could logically be described as constituting only transitory and short-
     lived bodily distress that do not fall within the contours of injuries
 8   that are severe and protracted.” (Id. at p. 1496 [concluding that the
     trial court erred in instructing jury that bone fracture was GBI as
 9   matter of law], citing People v. Johnson (1980) 104 Cal.App.3d 598,
     609.) Defendant argues the loss of consciousness in this case was
10   “necessarily momentary” rather than prolonged, because the
     surveillance video showed defendant was at the crime scene less than
11   five minutes, which included the time elapsed climbing the stairs,
     entering the bedroom, etc.
12
     However, defendant's interpretation of the timeline does not show
13   the loss of consciousness was necessarily momentary. In any event,
     there is no duration test as urged by defendant. Before section
14   12022.7 became operative, the Legislature (§ 12022.7, as amended
     by Stats. 1977, ch. 165, § 94, p. 679) deleted the specified examples
15   of GBI and changed the definition of GBI from “‘serious impairment
     of physical condition’” to “‘significant or substantial physical
16   injury.’” (People v. Escobar (1992) 3 Cal.4th 740, 747; People v.
     Caudillo (1978) 21 Cal.3d 562, 581.) In Caudillo, the court reasoned
17   that the apparent legislative intent of the deletion was not to lessen
     the magnitude of bodily injury required, but rather to preclude the
18   possibility that the listed examples would be viewed as all-inclusive.
     (Id. at p. 582.) The Caudillo court held a “transitory and short-lived”
19   injury did not constitute GBI. (Id. at p. 588.) That wording was
     subsequently applied as a litmus test in some appellate cases such as
20   those cited by defendant here. However, our high court in Escobar
     later held “Caudillo erred in concluding that the Legislature intended
21   no change in the definition of ‘great bodily injury’ when it discarded
     the specific criteria set forth in the original version of section 12022.7
22   and substituted the more general ‘significant or substantial physical
     injury’ test then in use. Clearly, the latter standard contains no
23   specific requirement that the victim suffer ‘permanent,’ ‘prolonged’
     or ‘protracted’ disfigurement, impairment, or loss of bodily
24   function.” (Escobar, at pp. 749–750.) The Escobar court concluded
     that GBI under section 12022.7 need not meet any particular standard
25   for severity or duration, but need only be a substantial injury beyond
     that inherent in the offense itself. (Escobar, at pp. 746–747; see also
26   People v. Le (2006) 137 Cal.App.4th 54, 58–60.)
27   Here, there was sufficient evidence from which the jury could
     conclude the victim's loss of consciousness from the beating inflicted
28   by defendant was a significant and substantial injury constituting
                                         13
 1                  GBI.

 2                  B. Substantial Evidence of Petty Theft

 3                  Defendant argues there was no evidence he took any property and
                    therefore his guilt must be predicated on aiding and abetting the theft
 4                  by Fox, yet there is insufficient evidence he aided and abetted the
                    theft. He emphasizes the jury was not instructed on a “natural and
 5                  probable consequences” theory. We conclude the evidence was
                    sufficient to support a finding that defendant aided and abetted the
 6                  theft without regard to the theory of natural and probable
                    consequences.
 7
                    A person aids and abets commission of a crime when he promotes,
 8                  encourages, or instigates the commission of the crime, by act or
                    advice, with knowledge of the perpetrator's unlawful purpose, and
 9                  with the intent or purpose of committing, facilitating, or encouraging
                    the crime. (People v. Hill (1998) 17 Cal.4th 800, 851.) Advance
10                  knowledge of the principal's criminal purpose is not required.
                    (People v. Swanson–Birabent (2003) 114 Cal.App.4th 733, 742.)
11                  Whether the defendant aided and abetted a crime is a question of fact,
                    and on appeal all conflicts in the evidence and reasonable inferences
12                  from the evidence are resolved in favor of the judgment. (People v.
                    Mitchell (1986) 183 Cal.App.3d 325, 329.)
13
                    Here, there was evidence that defendant held the victim at gunpoint
14                  in the bedroom, while the victim heard Fox moving around the
                    apartment, opening and closing drawers. Indeed, the victim heard
15                  Fox going through drawers in the bedroom while his head was down
                    and defendant was on top of him in the very same room. He also saw
16                  Fox go from one dresser to another in the bedroom. Given
                    defendant's presence, he was clearly aware of Fox's activities in the
17                  bedroom while he was on top of the victim, holding him at gunpoint.
                    Further, since the victim heard Fox going through drawers elsewhere
18                  in the apartment while defendant held him captive in the bedroom, it
                    can be inferred that defendant heard Fox's activities also. And
19                  defendant later stood in the doorway to the bedroom while the victim
                    was unconscious and attempted to block the victim's escape while
20                  Fox was apparently elsewhere in the apartment.
21                  Defendant argues he did not take any property; he did not utter any
                    words to Fox about taking property; and the victim's testimony
22                  established that defendant was concerned only with the victim having
                    disrespected Fox by sexually affronting her. However, the evidence
23                  clearly shows that defendant facilitated the taking of property with
                    the knowledge that Fox was looking for items to take. And it could
24                  further be inferred from the evidence that both the assault and the
                    theft were payback for the sexual affront.
25
                    Substantial evidence supports defendant's theft conviction.
26
27   (People v. Peacock, slip op., LD 4 at *6-9 [fns. omitted].)
28
                                                       14
 1          Legal Standards & Analysis
 2          The Due Process Clause of the Fourteenth Amendment protects a criminal defendant from
 3
     conviction “except upon proof beyond a reasonable doubt of every fact necessary to constitute the
 4
     crime with which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). Thus, one who
 5
     alleges that the evidence introduced at trial was insufficient to support the jury’s findings states a
 6
     cognizable federal habeas claim. Herrera v. Collins, 506 U.S. 390, 401-02 (1993). Nevertheless,
 7

 8   the petitioner “faces a heavy burden when challenging the sufficiency of the evidence used to

 9   obtain a state conviction on federal due process grounds.” Juan H. v. Allen, 408 F.3d 1262, 1274
10   (9th Cir. 2005). On direct review, a state court must determine whether “any rational trier of fact
11
     could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v.
12
     Virginia, 443 U.S. 307, 319 (1979). Federal habeas relief is available only if the state court
13
     determination that the evidence was sufficient to support a conviction was an “objectively
14

15   unreasonable” application of Jackson. Juan H., 408 F.3d at 1275 n.13.

16          Habeas claims based upon alleged insufficient evidence therefore “face a high bar in

17   federal habeas proceedings because they are subject to two layers of judicial deference.”
18   Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam). As noted by the Supreme Court:
19

20                  First, on direct appeal, “it is the responsibility of the jury−not the
                    court−to decide what conclusions should be drawn from evidence
21                  admitted at trial. A reviewing court may set aside the jury’s verdict
                    on the ground of insufficient evidence only if no rational trier of fact
22                  could have agreed with the jury.” And second, on habeas review, “a
                    federal court may not overturn a state court decision rejecting a
23                  sufficiency of the evidence challenge simply because the federal
                    court disagrees with the state court. The federal court instead may do
24                  so only if the state court decision was ‘objectively unreasonable.’”
     Id. at 651 (citations omitted).
25
            The Jackson standard “must be applied with explicit reference to the substantive elements
26
     of the criminal offense as defined by state law.” Jackson, 443 U.S. at 324 n.16. In performing a
27
     Jackson analysis, a jury’s credibility determinations are “entitled to near-total deference.” Bruce
28
                                                        15
 1   v. Terhune, 376 F.3d 950, 957 (9th Cir. 2004). When the factual record supports conflicting

 2   inferences, the federal court must presume that the trier of fact resolved the conflicts in favor of

 3   the prosecution and must defer to that resolution. Jackson, 443 U.S. at 326.

 4           Under Jackson, this Court’s role is simply to determine whether there is any evidence, if

 5   accepted as credible by the trier of fact, sufficient to sustain conviction. Schlup v. Delo, 513 U.S.

 6   298, 330 (1995). The United States Supreme Court has recently even further limited a federal

 7   court’s scope of review under Jackson, holding that “a reviewing court may set aside the jury’s

 8   verdict on the ground of insufficient evidence only if no rational trier of fact could have agreed

 9   with the jury.” Cavazos v. Smith, 565 U.S. 1 (2011) (per curiam). Jackson “makes clear that it is

10   the responsibility of the jury—not the court—to decide what conclusions should be drawn from

11   evidence admitted at trial.” Id. at 2. Under Cavazos, “a federal court may not overturn a state

12   court decision rejecting a sufficiency of the evidence challenge simply because the federal court

13   disagrees with the state court. The federal court instead may do so only if the state court decision

14   was ‘objectively unreasonable.’” Id. at 2 (quoting Renico v. Lett, 559 U.S. 766, 773 (2010)).

15                   A Preliminary Matter

16           Initially, the undersigned notes that to the degree petitioner argues the state court’s factual

17   determinations were erroneous, he has not overcome the presumption of their correctness by clear

18   and convincing evidence. Sumner v. Mata, 449 U.S. 539, 546 (1981) (state appellate court

19   findings are entitled to correctness presumption). A decision adjudicated on the merits in a state

20   court and based on a factual determination will not be overturned on factual grounds unless
21   objectively unreasonable in light of the evidence presented in the state court proceeding. 28

22   U.S.C. § 2254(d)(2); Stanley, 633 F.3d at 859. As referenced specifically below, the record

23   establishes the state court’s factual determinations were reasonable in light of the evidence

24   presented in the state court proceeding.

25                   Great Bodily Injury

26           First, the undersigned notes that respondent is correct in his assertion that where the state
27   court’s interpretation of an element of the enhancement forms the basis for petitioner’s challenge,

28   this court cannot second guess the state court’s litigation of this issue – it is an issue of state law.
                                                         16
 1   Bradshaw v. Richey, 546 U.S. 74, 76 (2005).

 2          In any event, a review of this record confirms the state court’s determination was

 3   reasonable. A rational trier of fact could have found the essential elements of the crime of

 4   personal infliction of great bodily injury beyond a reasonable doubt. Jackson, 443 U.S. at 319.

 5   The jury’s conclusions are supported by substantial evidence and are entitled to this court’s

 6   deference. Bruce v. Terhune, 376 F.3d at 957. There was evidence, accepted as credible by the

 7   jury, sufficient to sustain petitioner’s convictions. Schlup v. Delo, 513 U.S. at 330.

 8          California Penal Code section 12022.7(a) provides that “[a]ny person who personally

 9   inflicts great bodily injury on any person other than an accomplice in the commission of a felony

10   or attempted felony shall be punished by an additional and consecutive term of imprisonment in

11   the state prison for three years.” Great bodily injury is defined for purposes of the statute, in

12   subdivision (f), as “a significant or substantial physical injury.” This “standard contains no

13   specific requirement that the victim suffer ‘permanent,’ ‘prolonged’ or ‘protracted’ disfigurement,

14   impairment, or loss of bodily function.” People v. Escobar, 3 Cal.4th 740, 750 (1992).

15   However, the victim’s injury must exceed the injury inherent in the substantive offense. Id. at

16   746-47. But “to be significant or substantial the injury need not be so grave as to cause the victim

17   ‘permanent, prolonged, or protracted’ bodily damage.” People v. Cross, 45 Cal.4th 58, 64 (2008)

18   (quoting Escobar, 3 Cal.4th at 750). Nor are “medical complications or the use of force . . .

19   required to support a finding of great bodily injury.” Id. Instead, such a finding “rests on the

20   facts as presented at trial in the context of the particular crime and the particular injuries suffered
21   by the victim.” Id. (citing Escobar, 3 Cal.4th at 750). In particular, great bodily injury “is

22   commonly established by evidence of the severity of the victim's physical injury, the resulting

23   pain, or the medical care required to treat or repair the injury.” Cross, 45 Cal.4th at 66. “A fine

24   line can divide an injury from being significant or substantial from an injury that does not quite

25   meet the description. Where to draw that line is for the jury to decide.” Id. at 64 (internal

26   quotation marks omitted). Abrasions, lacerations, and bruising may constitute great bodily injury.
27   People v. Washington, 210 Cal.App.4th 1042, 1047 (2012).

28   ////
                                                        17
 1             Here, there was evidence the victim sustained blows to the back of the head.5 (See 1 RT

 2   114, 118, 174, 182, 205-07 [Hill testimony]; 2 RT 534 & 3 RT 606-08, 616, 640, 667 [Fox

 3   testimony]; see also 2 RT 334-35 [Resch testimony]; 402, 406-11 [Figueroa testimony].) That

 4   testimony establishes the victim suffered blows to the back of the head from a gun wielded by

 5   petitioner while the victim was restrained and possibly from another object while the victim was

 6   fleeing from his attacker. Being struck repeatedly on the back of the head with a firearm can

 7   amount to a significant or substantial injury exceeding that inherent in the substantive offense.

 8   Escobar, 3 Cal.4th at 746-47, 750; Cross, 45 Cal.4th at 64. The fact the “medical evidence” or

 9   the stipulation entered into by the parties at trial concerning the victim’s more major injuries6 fails

10   to specifically indicate the victim received treatment for an injury to the back of his head does not

11   make the state court’s determination objectively unreasonable. Cross, at 66; Washington, 210

12   Cal.App.4th at 1047. The jury could, and did, reasonably determine that great bodily injury was

13   inflicted upon the victim in this case given the factual context as presented at trial.

14             Petitioner takes issue with the state court’s specific finding that he ‘“acknowledge[d] there

15   was evidence that his beating of the victim’s head with the gun caused the victim to lose

16   consciousness. The severity of this injury is apparent in that the victim’s unconsciousness was so

17   deep that he was unaware he was being stabbed with a knife.’” (ECF No. 1-1 at 20-21.)

18   Petitioner contends he consistently argued “great bodily injury was caused by Fox,” meaning he

19   acknowledged no such evidence. (ECF No. 1-1 at 21.)

20             A review of the Appellant’s Opening Brief filed with the Third District Court of Appeal
21   provides context for that court’s finding. At page 23 of the brief, petitioner wrote: “Here, Hill

22   testified Peacock was ‘beating his head in with the gun’ (1 RT 114) and, prior to escaping through

23   the garage door, he was hit on the head with a ‘very hard object.’” (1 RT 118.) And at page 24,

24   petitioner wrote that “Hill testified that he believed he lost consciousness part of the time.” (1 RT

25   5
         The victim testified that Fox hit him in “front of [his] face.” (1 RT 119.)
26   6
       That the victim suffered stab wounds to the abdomen injuring the colon and lung, as well as
27   lacerations to the face and hand requiring sutures, and required six days of hospitalization. (2 CT
     340.)
28
                                                         18
 1   116.) Those passages – acknowledging there existed evidence that the victim was struck on the

 2   head and lost consciousness - can account for the state court’s language. It is plain that petitioner

 3   was arguing the evidence was insufficient and that the state court disagreed. In any case, the

 4   jury’s decision is not to be overturned unless it is determined to be objectively unreasonable.

 5   Cavazos, 565 U.S. at 1.

 6           Regarding the loss of consciousness,7 the record includes the following evidence by way

 7   of the victim’s trial testimony: (1) “It’s kind of hard for me to exactly recall because I think I

 8   went unconscious for awhile,” the victim agreed he “kind of ha[s] a lapse in memory;” and that

 9   when he “came back to” the victim was “still l[]ying on the bed” and petitioner “was blocking the

10   doorway” (1 RT 116); (2) on cross-examination by petitioner’s counsel, the victim stated “I think

11   I got knocked out pretty quick, so I didn’t see much” (1 RT 202), and “got knocked out again or

12   something” (1 RT 204) and was “coming in and out” of consciousness (1 RT 204); and (3) on

13   redirect examination, the victim testified that he did not recall actually being stabbed. (1 RT

14   245.)

15           Petitioner argues, contrary to the state court’s finding there was evidence the victim lost

16   consciousness before Fox stabbed the victim, “that the record does not establish Hill lost

17   consciousness as a result of being hit with the firearm. Hill did not claim to lose consciousness

18   until after Fox began ‘punching’ him.” (1RT 113-16.) (ECF No. 1-1 at 21.) But the record as a

19   whole reveals the victim was somewhat uncertain regarding the timing of his loss of

20   consciousness and also includes the testimony of Elk Grove Police Officer Terry Cooley who
21   indicated that the victim advised him at the hospital on the night of the incident that he was

22   simultaneously fighting with the man wearing the bandanna and codefendant Fox. (2 RT 323-

23   24.) Hence, there is certainly nothing objectively unreasonable about the state court’s finding that

24   there was evidence the victim was unconscious before being stabbed by Fox. Cavazos v. Smith,

25   565 U.S. at 2.

26   ////
27
     7
      An officer responding to the gym to which the victim escaped after the attack, testified the
28   victim was fading in and out of consciousness. (1 RT 259-60.)
                                                     19
 1          It was the jury’s job to decide what conclusions it could draw from the evidence presented

 2   during trial. Cavazos, 565 U.S. at 2. This jury concluded from the evidence presented at trial that

 3   petitioner struck the victim in the back of the head with a gun causing great bodily injury. And it

 4   could have reasonably inferred a loss of consciousness based upon the evidence presented at trial.

 5   Such a finding does not amount to one wherein no rational trier of fact could have so held;

 6   therefore it was not objectively unreasonable. Id. at 1-2.

 7          In conclusion, viewing all of the evidence in the light most favorable to the prosecution,

 8   the undersigned concludes that a rational trier of fact could have found beyond a reasonable doubt

 9   that the victim was beaten in the back of the head resulting in a loss of consciousness sufficient to

10   establish that great bodily injury was inflicted. Jackson, 443 U.S. at 319. The state court’s

11   determination in this regard was not “so lacking in justification there was an error well

12   understood and comprehended in existing law beyond any possibility for fair-minded

13   disagreement.” Richter, 562 U.S. at 103. The undersigned recommends this claim be denied.

14                  Petty Theft

15          As for petitioner’s claim there was insufficient evidence of petty theft, and thus the state

16   court’s finding is unreasonable, the undersigned disagrees.

17          “’A person aids and abets the commission of a crime when he or she, (i) with knowledge

18   of the unlawful purpose of the perpetrator, (ii) and with the intent or purpose of committing,

19   facilitating or encouraging commission of the crime, (iii) by act or advice, aids, promotes,

20   encourages or instigates the commission of the crime.’ [Citation.]” People v. Hill, 17 Cal.4th
21   800, 851 (1998). An aider and abettor has the requisite intent “when he or she knows the full

22   extent of the perpetrator's criminal purpose and gives aid or encouragement with the intent or

23   purpose of facilitating the perpetrator's commission of the crime.” People v. Beeman, 35 Cal.3d

24   547, 560 (1984).

25          Here, the victim testified when his friend Julia Fox arrived on the evening of the incident,

26   she was alone. (1 RT 99-100.) A short time later, after Fox asked the victim to clean a pipe the
27   two would use to smoke methamphetamine and told him she had to retrieve something from the

28   car (1 RT 106-08), a man appeared in the victim’s bedroom doorway, wearing a red bandanna
                                                       20
 1   and pointing a gun. (1 RT 109.) That man called the victim by name and told him to lie face

 2   down on the bed. The victim did not see codefendant Fox at that time. (1 RT 109-10.) The man

 3   with the gun threatened to blow the victim’s head off and kept him at gunpoint. (1 RT 110, 113,

 4   241.) As the victim was held at gunpoint in his bedroom, he could hear someone “walking

 5   around, moving things.” (1 RT 113.) The victim heard “drawers being opened and closed” in his

 6   bedroom and also “heard some noise out in the living room.” (1 RT 119; see also 1 RT 241 [Fox

 7   going through dresser].) Fox came in and out of the victim’s bedroom several times during the

 8   incident whereas the armed man stayed put. (1 RT 241.) After the incident, the victim returned

 9   home to find his laptop, cellphone and a bank bag missing. (1 RT 120.)

10           It was not objectively unreasonable for the state court to find the evidence proffered at

11   trial was sufficient to support petitioner’s conviction for petty theft on an aiding and abetting

12   theory. The record established there was evidence in the form of text messages between Fox and

13   petitioner, and particularly a text message from Fox to petitioner while she was in the victim’s

14   home advising petitioner that when she opened the door, he would need to “rush” it. (2 RT 302-

15   03.) Moreover, the armed man was wearing a bandanna from which it can be reasonably inferred

16   that a robbery or theft was planned, and the actor did not wish to be identified. It is also

17   reasonable to infer from this evidence that petitioner was aware of Fox’s plan to steal from the

18   victim and intended to facilitate that plan. Further, by keeping the victim restrained and at

19   gunpoint, and confined within his own bedroom by blocking the bedroom doorway with his

20   person while armed with a gun, petitioner’s acts aided and promoted the commission of the theft.
21   Hill, 17 Cal.4th at 851; Beeman, 35 Cal.3d at 560.

22           Petitioner’s argument in this court amounts to nothing more than his interpretation of the

23   evidence to his advantage, essentially ignoring the reasonable inferences that can be made from

24   that evidence. (ECF No. 1 at 25-26.) But this court’s task is to presume the trier of fact resolved

25   the conflicts in favor of the prosecution; in fact, it defers to the jury’s findings in favor of the

26   prosecution. Jackson, 443 U.S. at 326. From the evidence quoted above, the jury drew its
27   conclusions against petitioner, and the state court’s decision to affirm petitioner’s conviction for

28   petty theft is not objectively unreasonable in light of the evidence. Cavazos, 565 U.S. at 2.
                                                         21
 1          The California Court of Appeal determined that there was sufficient evidence of each

 2   element of the crime at issue to support petitioner’s conviction. Although it might have been

 3   possible to draw a different inference from the evidence, this court is required to resolve that

 4   conflict in favor of the prosecution. Petitioner bears the burden of establishing by clear and

 5   convincing evidence that the factual findings were erroneous; a burden petitioner has failed to

 6   carry. The record does not compel the conclusion that no rational trier of fact could have found

 7   proof of guilt, particularly considering the double deference owed under Jackson and AEDPA.

 8          In sum, petitioner has not established that the state court’s determination was

 9   unreasonable or contrary to Supreme Court precedent, nor were the state court’s factual

10   determinations objectively unreasonable in light of the evidence presented at trial. 28 U.S.C.

11   § 2254. Petitioner is thus not entitled to relief on his claim and the undersigned hereby

12   recommends the claim be denied.

13          B.      Sentence Disparity

14          Petitioner claims the disparity in sentences imposed against he and his co-defendant Fox is

15   fundamentally unfair and a violation of his constitutional rights to jury trial, due process and

16   equal protection. (ECF No. 1-1 at 26-32; ECF No. 19 at 13-16.) Respondent maintains that the

17   state court’s determination that the sentence imposed was not unconstitutionally disparate was

18   reasonable. (ECF No. 11 at 20-24.)

19          The last reasoned rejection of petitioner’s claim is the decision of the California Court of

20   Appeal for the Third Appellate District on petitioner’s direct appeal. The state court addressed
21   this claim as follows:

22                  Defendant claims a “disparate” sentence was imposed against him
                    (31 years 4 months) in comparison to codefendant Fox's sentence
23
                    (five years), in violation of his federal and state constitutional rights
24                  to a jury trial, due process, and equal protection. (U.S. Const., 5th,
                    6th, 14th Amendments; Cal. Const., art. , §§ 7, 16, 24.) Notably,
25                  defendant does not claim cruel and unusual punishment, though he
                    cites cases on that subject. He does not provide any analysis or
26                  authority on due process and equal protection. Defendant's
27                  constitutional claim fails.

28                  Assuming for the sake of argument that intracase proportionality
                                                        22
 1   review is appropriate, such review examines whether a defendant's
     sentence is “‘“proportionate to his individual culpability, irrespective
 2   of the punishment imposed on others.”’” (People v. Jackson (1996)
 3   13 Cal.4th 1164, 1246.) “The disparity in sentencing imposed on
     [the] defendant and [a codefendant] does not establish that
 4   defendant's sentence is grossly disproportionate to the offense he
     committed. Evidence of the disposition of a codefendant's case, as
 5   opposed to evidence of the codefendant's complicity and
     involvement in the offense, is not relevant to the decision at the
 6   penalty phase [death sentence], which is based on the character and
 7   record of the individual defendant and the circumstances of the
     offense.” (People v. Mincey (1992) 2 Cal.4th 408, 476.) “A
 8   sentencing court considers not only the circumstances of the crime,
     but circumstances individual to each defendant.... So long as [the
 9   defendant's] sentence was justified by [the defendant's] crimes,
     individual culpability, and record, the sentence received by an
10
     accomplice is not relevant.” (People v. Foster (1988) 201 Cal.App.3d
11   20, 27, citation omitted.)

12   Here, both defendant and Fox were complicit and deeply involved in
     the assault on the victim. While Fox may have set up the crime,
13   defendant provided the muscle and the firearm. In sentencing Fox,
     the trial court contrasted defendant's culpability. The court said, it
14   sentenced defendant to “31 years largely because of his criminal
15   history and his violent nature.” Defendant presented a very different
     situation than Fox. He had the additional present conviction (felon in
16   possession of a gun) and prior conviction for attempted voluntary
     manslaughter of a park ranger, which also involved his use of a
17   firearm. The prior conviction not only doubled defendant's base
     terms, but also accounted for a consecutive five-year serious felony
18   enhancement. Additionally, defendant's personal use of a firearm
19   added ten years and reflects legislative intent to punish more harshly
     criminals who personally use guns. (See People v. Gonzales (2001)
20   87 Cal.App.4th 1, 18 [discussing § 12022.53].) Contrary to
     defendant's assertion that there was no evidence the victim suffered
21   head wounds from being hit with the gun, the victim suffered loss of
     consciousness from defendant hitting the victim on the head with the
22
     gun. Accordingly, the prison sentence imposed by the trial court here
23   can be connected to his individual conduct and prior record.

24   Defendant claims that, even factoring in his prior conviction, fairness
     demands he receive no more than the low term for burglary, doubled,
25   plus the low or middle term for the firearm enhancement. However,
     defendant fails to show a constitutional violation in sentencing. We
26   reject his reliance on People v. Dillon (1983) 34 Cal.3d 441, which
27   found cruel and unusual punishment where a 17 year old with no
     criminal record received a life sentence for murder while none of his
28   cohorts were sentenced to state prison. (Id. at p. 488.) Here,
                                        23
 1                  defendant was a 35–year–old adult who committed a violent home
                    invasion and assault and had a prior conviction for attempted
 2                  voluntary manslaughter of a peace officer, also involving a firearm,
 3                  in addition to a firearm offense as a juvenile.

 4                  Defendant cites United States v. Bischel (9th Cir.1995) 61 F.3d 1429,
                    which said imposition of disparate sentences in itself is not generally
 5                  an abuse of discretion, but an explanation is required when there is
                    substantial disparity and evidence that the judge is punishing one
 6                  defendant for exercising his right to stand trial. (Id. at p. 1437.) The
                    court in Bischel cited United States v. Capriola (9th Cir.1976) 537
 7
                    F.2d 319, in which the defendants who chose to stand trial received
 8                  a harsher penalty than co-conspirators who pleaded guilty. The
                    Capriola court remanded to permit the trial court to state a reason or
 9                  ameliorate the sentences. (Capriola, at pp. 320–321.) We note that
                    the court in United States v. Hall (9th Cir.1985) 778 F.2d 1427, 1428,
10                  said Capriola is limited to its facts. And the Bischel court saw no
11                  reason to remand where the record showed reasons for the harsher
                    sentence, including prior conviction, criminal history, leadership role
12                  in the criminal conduct, and absence of evidence that the disparity
                    was due to the defendant exercising his trial rights. (Bischel, at p.
13                  1437.)
14                  Here, both defendants went to trial, and therefore the disparity in
                    sentences cannot be attributed to defendant having exercised his right
15
                    to a jury trial.
16
                    We conclude defendant fails to show grounds for reversal.
17

18   (People v. Peacock, slip op., LD 4 at *14-15 [fns. omitted].)

19          The Sentencing Proceedings
20          Following oral argument by defense counsel and the prosecutor, the relevant sentencing
21
     proceedings are excerpted below:
22

23                  [THE COURT:] The Court, as I have noted, has read and considered
                    the probation report and the sentencing memoranda[] submitted on
24                  behalf of the People and Mr. Peacock.

25                  And I was reviewing the probation report again to familiar[ize]
                    myself and remind myself of what happened back in 1996, Mr.
26                  Peacock, when you were convicted of attempted voluntary
                    manslaughter.
27
                    The probation report notes that while you were being chased, or park
28                  rangers were trying to apprehend you and an accomplice for quote,
                                                       24
 1   “smoking marijuana”, that following the chase while you were laying
     or hiding in a nearby creek bed, that you discharged an 11 millimeter
 2   pistol at a peace officer three times. Hit him in the chest.

 3   Fortunately, the officer was wearing a bullet proof vest. The Officer
     obviously did suffer some trauma to his chest. [¶] I understand he
 4   returned fire, and I know you were injured, and you made references
     to that during the course of the trial.
 5
     But, nonetheless, the reason I refer to that is your history involves
 6   weapons, an assault on a peace officer with a weapon. And had this
     peace officer, the park ranger not been wearing a bullet proof vest,
 7   you might have been convicted for quite a different offense. Not
     attempted voluntary manslaughter and possibly as serious as murder,
 8   but you were not. So you have a demonstrated a propensity for
     violence. [¶] The facts surrounding the offenses before the Court
 9   demonstrate that as well.

10   The Court is going to find that you are not eligible for probation. [¶]
     The Court will not grant you probation even if you were eligible. [¶]
11   You are ineligible. And you will be sentenced to state prison
     accordingly.
12
     The Court will select the, as the base term, the burglary, the
13   conviction in Count 1 for Penal Code Section 459, and the Court is
     going to sentence you to the upper term, that is, six years.
14
     And the Court selects the upper term because of the nature of the
15   offense, the seriousness of the facts surrounding the offense, the
     cruelty, the violence involved. And as I have noted, your propensity
16   to be violent and have used violence in the past against a peace
     officer in particular. [¶] You are a danger to society. [¶] You have
17   demonstrated that before by firing a weapon at a peace officer. And
     by engaging in the conduct that you engaged in now, you are lucky
18   you are not here again on attempted murder and/or if this man would
     have died, on a murder charge.
19
     So those are the reasons the Court selects the upper term, six years.
20
     Following your admission of the prior strike conviction, Mr.
21   Peacock, by law your six … year term is doubled, as I am sure your
     lawyer told you. So the base term will be six years doubled for a
22   term of 12 years.

23   Following the jury’s finding that a firearm was indeed used pursuant
     to Penal Code Section 12022.5, the Court again selects the upper
24   term, recognizing that it has the discretion to impose a low term of
     three or middle term of four.
25
     The Court selects the upper term of ten again, because of the violent
26   conduct involved, the callousness, the viciousness of the offense.
27   The Court records and transcript will reflect that the victim did testify
     that he was struck to the head several times by what later turned out
28   to be a solid hard object, i.e. the firearm.
                                         25
 1                  In light of the Court’s - - jury’s finding that you imposed or inflicted,
                    I should say, great bodily injury on the victim, no doubt, pursuant to
 2                  the stabbing, and that is the finding pursuant to 12022.7, the Court
                    further enhances the base term by three years.
 3
                    So the total sentence for the base term is the 12 years for the burglary,
 4                  that is, the six years doubled, the ten year enhancement for use of the
                    firearm, and the three year enhancement for the great bodily injury,
 5                  for a base term that is, a principal term of 25 years in State Prison.

 6                  You were a felon at the time of the offense. [¶] You were
                    [prohibited] by law from possessing a firearm. That is a separate
 7                  divisible criminal act that the Court will impose an additional
                    consecutive term.
 8
                    And the Court imposes the consecutive term again, because the Court
 9                  finds that the - - being in possession of a firearm is independent and
                    separate and apart from the violent acts that occurred during the
10                  burglary and the assault on the victim.

11                  You have a prior history of violence. [¶] You have been incarcerated
                    in State Prison previously. You have been on parole. And, moreover,
12                  the victim was assaulted in his own residence.

13                  For those reasons, the Court imposes a consecutive sentence of the
                    mid term of two years. [¶] However, by law, only one-third of the
14                  two years, eight months, is imposed. [¶] And following your
                    admission of the prior strike conviction, that eight months is doubled
15                  for a consecutive term of sixteen months, so that makes a total
                    principal term of 26 years and four months.
16
                    Finding your admission, I should say after your admission of the
17                  truth of the prior strike, the attempted voluntary manslaughter, and
                    the allegation contained in the Information that such conviction falls
18                  within the meaning of Penal Code Section 667(a), the Legislature
                    mandates that you be sentenced to an additional five years in prison
19                  consecutively because of that prior strike conviction.

20                  [¶]-[¶]
21                  So the Court enhances your sentence pursuant to Penal Code Section
                    667(a) for an additional five years, for a total aggregate prison term
22                  of 31 years and four months.

23   (5 RT 1242-46.)

24
            Legal Standards and Analysis
25
            Initially, again, to the degree petitioner argues the state appellate court’s facts are in error,
26
     he has failed to establish any such error by clear and convincing evidence.
27
            “’[I]t is not the province of a federal habeas court to reexamine state court determinations
28
                                                        26
 1   on state law questions.’” Wilson v. Corcoran, 562 U.S. at 5 (quoting Estelle, 502 U.S. at 67). So

 2   long as a sentence imposed by a state court “is not based on any proscribed federal grounds such

 3   as being cruel and unusual, racially or ethnically motivated, or enhanced by indigency, the

 4   penalties for violation of state statutes are matters of state concern.” Makal v. State of Arizona,

 5   544 F.2d 1030, 1035 (9th Cir. 1976). “Absent a showing of fundamental unfairness, a state

 6   court’s misapplication of its own sentencing laws does not justify federal habeas relief.”

 7   Christian v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994). Thus, whether or not the sentencing judge

 8   in this case abused his discretion under state law when he imposed petitioner’s sentence is not at

 9   issue in this federal habeas corpus proceeding.

10          On federal habeas review, the question “is not whether the state sentencer committed

11   state-law error,” but whether the sentence imposed on the petitioner is “so arbitrary or capricious”

12   as to constitute an independent due process violation. Richmond v. Lewis, 506 U.S. 40, 50

13   (1992); see also Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Hicks v. Oklahoma, 447 U.S. 343,

14   346 (1980); Laboa v. Calderon, 224 F.3d 972, 979 (9th Cir. 2000). “The failure of a state to abide

15   by its own statutory commands may implicate a liberty interest protected by the Fourteenth

16   Amendment against arbitrary deprivation by a state.” Fetterly v. Paskett, 997 F.2d 1295, 1300

17   (9th Cir. 1993). However, “federal courts are extraordinarily chary of entertaining habeas corpus

18   violations premised upon asserted deviations from state procedural rules.” Hernandez v. Ylst,

19   930 F.2d 714, 719 (9th Cir. 1991).

20          Here, as evidenced by the sentencing proceedings excerpted above, there was nothing
21   arbitrary or capricious about the sentence imposed on petitioner so as to constitute an independent

22   due process violation. The trial judge clearly identified the bases for his sentencing decision and

23   specifically identified petitioner’s criminal history and its violent nature. Richmond, 506 U.S. at

24   50. And there is no evidence of a failure to abide by statutory commands nor evidence of a

25   deviation from procedural rules. Fetterly, 997 F.2d at 1300; Hernandez, 930 F.2d at 719.

26          Next, the Eighth Amendment does not require strict proportionality between crime and
27   sentence, but rather forbids only extreme sentences that are grossly disproportionate to the crime.

28   Harmelin v. Michigan, 501 U.S. 957, 959 (1991) (Kennedy, J., concurring in part and concurring
                                                       27
 1   in judgment). The precise contours of the gross disproportionality principle are “unclear and

 2   applicable only in the ‘exceedingly rare’ and ‘extreme’ case.” Lockyer, 538 U.S. at 73.

 3          This undersigned notes that petitioner’s sentence does not fall within the type of

 4   “exceedingly rare” circumstance that would support a finding that his sentence violates the

 5   federal constitution. Petitioner was convicted of burglary, petty theft, assault with a firearm,

 6   assault with a knife, and possession of a firearm by a felon. Petitioner had been previously

 7   convicted of a serious felony and had served a prior prison term. Pursuant to United States

 8   Supreme Court precedent, petitioner’s sentence is not grossly disproportionate to these crimes.

 9   See Harmelin, 501 U.S. at 1004-05 (life imprisonment without possibility of parole for possession

10   of 24 ounces of cocaine raises no inference of gross disproportionality); Lockyer, 538 U.S. at 73-

11   77 (two consecutive twenty-five years to life sentences with the possibility of parole for two petty

12   theft convictions with priors did not amount to cruel and unusual punishment); Ewing v.

13   California, 538 U.S. 11, 28-31 (2003) (a sentence of twenty-five years to life for felony grand

14   theft under California's Three Strikes law did not violate the Eighth Amendment).

15          The undersigned also observes that petitioner has not cited any case, and the undersigned

16   has not found one, in which the United States Supreme Court has found that a sentence imposed

17   on a state criminal defendant violated the federal constitution because it was disproportionate or

18   disparate to the sentences imposed on other defendants in the same case. Accordingly, the state

19   court did not unreasonably apply federal law in concluding that petitioner was not entitled to

20   relief with respect to this challenge to his sentence. See Moses v. Payne, 555 F.3d 742, 754 (9th
21   Cir. 2009) (“we conclude that when a Supreme Court decision does not ‘squarely address[ ] the

22   issue in th[e] case...it cannot be said, under AEDPA, there is ‘clearly established’ Supreme Court

23   precedent addressing the issue before us, and so we must defer to the state court's decision”); see

24   also Earp v. Ornoski, 431 F.3d 1158, 1185 (9th Cir. 2005).

25          In any event, there is no federal constitutional requirement that co-defendants receive the

26   same sentence. The critical factor for a court in determining whether a sentence is so
27   disproportionate as to constitute cruel and unusual punishment appears to be whether the sentence

28   is grossly disproportionate to the crimes, not whether the sentence is grossly disproportionate to
                                                       28
 1   the sentences received by co-defendants. See United States v. Easter, 981 F.2d 1549, 1555-56

 2   (10th Cir. 1992). “[A] defendant cannot rely upon his co-defendant’s sentence as a yardstick for

 3   his own; a sentence is not disproportionate just because it exceeds a co-defendant’s sentence.”

 4   United States v. Granados, 962 F.2d 767, 774 (8th Cir. 1992). A defendant who claims that he

 5   received a disproportionate sentence “[m]ust establish more than the mere fact that other

 6   defendants have received less harsh sentences for similar crimes.” See United States v. Fry, 831

 7   F.2d 664, 667 (6th Cir. 1987).

 8          Finally, petitioner claims, without elaboration, that his sentence violates the equal

 9   protection clause. The equal protection clause directs state actors to treat similarly situated

10   people alike. See Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). To prove an equal

11   protection violation, claimants must prove purposeful discrimination, directed at an identifiable or

12   suspect class. McCleskey v. Kemp, 481 U.S. 279, 292 (1987); Kadrmas v. Dickinson Pub. Schs.,

13   487 U.S. 450, 457-58 (1988). A criminal defendant alleging an equal protection violation must

14   specifically prove that the “decisionmakers in his case acted with discriminatory purpose.”

15   McCleskey, 481 U.S. at 292 (quoting Wayte v. United States, 470 U.S. 598, 608 (1985)).

16   Petitioner’s equal protection claim is deficient on its face because it does not allege purposeful

17   discriminatory treatment based on his membership in a suspect class. In addition, petitioner has

18   not demonstrated that the sentencing judge in this case “acted with discriminatory purpose” or

19   selected or affirmed his sentence because of “its adverse effects upon an identifiable group.”

20   McCleskey, 481 U.S. at 292, 298. Notably too, the Equal Protection Clause “permits qualitative
21   differences in meting out punishment and there is no requirement that two persons convicted of

22   the same offense receive identical sentences.” Williams v. Illinois, 399 U.S. 235, 243 (1970).

23          Lastly, as petitioner did in the state courts, he again relies upon United States v. Bischel,

24   61 F.3d 1429 (9th Cir. 1995), and United States v. Capriola, 537 F.2d 319 (9th Cir. 1976), to

25   support his argument. Petitioner cites to the second to last paragraph of the state appellate court’s

26   opinion and complains that court incorrectly “dismisse[d] this factor,” referring to the
27   requirement a court give an explanation for “disparity to avoid the suggestion that the more

28   severe sentence was a result of the defendant’s exercising his right to trial.” (ECF No. 1 at 29.)
                                                       29
 1   The undersigned’s review of the record reveals there is nothing objectively unreasonable about

 2   the state court decision. The trial judge provided an explanation for the greater sentence imposed

 3   against petitioner, versus that imposed upon codefendant Fox. (Cf. 5 RT 1242-47 to 5 RT 1259-

 4   64.) Further, there is simply no indication in this record that the trial judge was punishing

 5   petitioner for exercising his right to stand trial.

 6            In sum, the state court’s rejection of petitioner’s disparate sentence claim was not contrary

 7   to, nor an unreasonable application of, clearly established federal law as set forth by the Supreme

 8   Court. Nor did it involve an unreasonable determination of the facts in light of the evidence

 9   presented at trial. 28 U.S.C. § 2254. The undersigned recommends this claim be denied.

10   VI. Conclusion

11            Accordingly, IT IS HEREBY RECOMMENDED that petitioner's application for a writ of

12   habeas corpus be denied.

13            These findings and recommendations are submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

15   after being served with these findings and recommendations, any party may file written

16   objections with the court and serve a copy on all parties. Such a document should be captioned

17   “Objections to Magistrate Judge’s Findings and Recommendations.”          If petitioner files

18   objections, he shall also address whether a certificate of appealability should issue and, if so, why

19   and as to which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if

20   the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.
21   § 2253(c)(3). Any response to the objections shall be filed and served within fourteen days after

22   service of the objections. The parties are advised that failure to file objections within the

23   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

24   F.2d 1153 (9th Cir. 1991).

25   Dated: January 22, 2020

26
27
     Peac1940.157
28
                                                           30
